Citation Nr: 0947510	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for ulcer.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for residuals of 
asbestos exposure.

5.  Entitlement to service connection for liver cysts, 
claimed as due to exposure to herbicides.

6.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than 20 years on active duty from 
January 1964 to August 1981, and from September 1981 to March 
1988.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision that, in pertinent 
part, denied service connection for hernia, for liver cysts, 
for colon cancer, and for residuals of asbestos exposure; and 
from a June 2005 rating decision that, in pertinent part, 
denied service connection for gastroenteritis and for ulcer.  
The Veteran timely appealed.

A November 2009 brief by the Veteran's representative could 
be construed as a claim of service connection for a back 
disability.  That matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.



REMAND

The Veteran contends that each of his disabilities had its 
onset in service.  He is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005). While a layperson is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Hernia

The post-service treatment records reveal a ventral hernia 
below the level of the umbilicus and specifically at the 
level of the pelvis in August 2001.  The Veteran underwent 
repair of an incisional hernia in October 2001.  Records 
reflect a reducible left inguinal hernia in June 2003.

In February 2004, the Veteran contended that he was informed 
that there was a soft spot on each side of his lower stomach, 
which is an early sign of hernia condition, at the time of 
his service retirement physical in 1988.  While there are 
many service treatment records in the claims file, the 
Veteran's 1988 retirement examination is not of record.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

Ulcer

Service treatment records, dated in September 1964, reflect 
complaints of severe abdominal cramps.  The diagnosis was 
duodenal ulcer.  At that time the Veteran reported a history 
of ulcers, treated by private physicians with complete 
recovery, prior to service.  In January 1966, the Veteran 
again complained of pain and gastric distress for the past 
several weeks.  He reported a burning and nauseated feeling 
after eating, and no bloody stools.  The assessment was 
possible ulcer.  The physician noted that further evaluation 
would be required, if symptoms persisted.

The post-service treatment records reflect that the Veteran 
underwent an esophagogastroduodenoscopy procedure in July 
2003.  At that time, the duodenum was found to be normal.

If a chronic disease is shown in service, and at any time 
after service, the disease will be service-connected.  
38 C.F.R. § 3.303(b).  A duodenal ulcer was identified in 
service, and is listed as a "chronic disease" at 38 C.F.R. 
§ 3.309(a).

Under these circumstances, an examination is needed to 
determine whether the Veteran currently has an ulcer as 
alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009).

Gastroenteritis 

In October 2004, the Veteran indicated that he "just had a 
gastroenteritis attack" and that he also had such attacks in 
service.

As noted above, service treatment records reveal that the 
Veteran reported gastric distress for the past several weeks 
in January 1966.  Records also include an assessment of viral 
gastroenteritis in September 1980.



The post-service treatment records include assessments of 
probable gastroenteritis, resolving, and probable viral 
gastroenteritis in November 1998 and in June 1999, 
respectively.   

Under these circumstances, an examination is needed to 
determine whether the Veteran has recurrent gastroenteritis 
that either had it onset during service or is related to his 
active service-to specifically include in-service findings 
of gastric distress in January 1966 and of viral 
gastroenteritis in September 1980.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2009).

Residuals of Asbestos Exposure 

The Veteran contends that his current respiratory problems 
are a result of his exposure to asbestos in service.

The evidence reflects that the Veteran was exposed to 
asbestos while he worked in the engine rooms aboard the 
U.S.S. Benjamin Stoddert (DDG-22) from April 1964 to December 
1967, and aboard the U.S.S. Schofield (DEG-3) from December 
1967 to December 1969.

Service treatment records, dated in September 1981, reflect 
that the Veteran was at high risk for asbestosis, lung 
cancer, and mesothelioma.  Chest X-rays taken in September 
1987 revealed a mild increase in lung markings in the middle 
and lower lung fields, suggesting fibrosis (a correlation 
with tobacco use was suggested).  No active cardio-pulmonary 
pathology was found.  The Board notes that the Veteran does 
have a history as a smoker of one-and-a-half packs of 
cigarettes daily for 25 years.  

The post-service treatment records include pulmonary function 
testing in August 2001, revealing a moderate obstructive lung 
defect. The evidence also includes July 2003 chest X-rays, 
indicating possible interstitial infiltrates; no evidence of 
congestive heart failure was noted at that time.  The 
physician noted the Veteran's chronic tobacco abuse and 
asbestos exposure in the past, and the absence of tobacco use 
since 1990.

In this case, comprehensive testing, with a complete review 
of the claims folder, has not been accomplished.  

Liver Cysts and Colon Cancer

The Veteran contends that his liver cysts and colon cancer 
are caused by, or are a result of, his exposure to Agent 
Orange in service.

In a February 2002 statement, the Veteran reported that he 
was exposed to herbicides on several occasions during shore 
bombardments; and that the ship was sprayed by aircraft. 
Records reflect that the Veteran was aboard ship in Vietnam 
waters.  His personnel records also reflect that the Veteran 
received a Meritorious Unit Commendation by virtue of serving 
aboard the U.S.S. Benjamin Stoddert (DDG-22) while 
participating in combat operations in Southeast Asia from 
April 25, 1957, to September 2, 1967. 

Here, the Veteran participated in combat and was awarded the 
Combat Action Ribbon.  In the case of a Veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service-connection for any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease-if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  



Service treatment records reflect a family history of colon 
cancer, and a normal colonoscopy in July 1986.

The post-service treatment records reflect that the Veteran 
underwent a right hemicolectomy and segmental resection of 
the sigmoid colon in January 2001.  Recurrent polyps were 
noted in August 2003.    

Regarding his liver cysts, computed tomography revealed very 
small cysts in August 2001.  A liver ultrasound identified a 
hyperechoic mass in the lateral segment of the left lobe in 
February 2002; multiple needle biopsies of the liver's left 
lobe were negative for metastatic adenocarcinoma.
 
VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of  38 C.F.R. § 3.307(d) are also 
satisfied:  AL amyloidosis, chloracne or other acne form 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia (CLL), 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Neither liver cysts 
nor colon cancer are listed.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, concluded that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of other disabilities.  See Notice, 72 
Fed. Reg. 32395-32407 (2007).

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain the Veteran's complete service 
treatment records, including a 1988 
retirement examination.  Send a copy of 
the Veteran's separation document with 
the request.  All records and/or 
responses received should be associated 
with the claims file.    

2.  Afford the Veteran a VA 
examination(s) to identify all current 
disability underlying the Veteran's 
current complaints of peptic ulcer 
disease and gastroenteritis; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is otherwise 
related to service-to specifically 
include the in-service diagnoses of 
duodenal ulcer and possible ulcer, and/or 
gastric distress and viral 
gastroenteritis, as noted in service 
treatment records. 

The examiner(s) should reconcile any 
opinion with the service treatment 
records (described above), and post-
service treatment records.  The 
examiner(s) should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  Schedule the Veteran for a VA 
pulmonary examination.  The claims folder 
and a copy of this remand must be 
provided to the examiner to review in 
conjunction with the examination.  

The examiner should identify any current 
pulmonary or respiratory disability; and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current pulmonary or respiratory 
disability, to include chronic 
obstructive pulmonary disease, had its 
onset during the Veteran's active 
service, or is otherwise the result of a 
disease or injury in active service-to 
include exposure to asbestos in service.  
The examiner should reconcile any opinion 
with the service treatment records and 
post-service treatment records reflecting 
a 25-year history of smoking. 

The examiner should provide a rationale 
for the opinions.

4.   Afford the Veteran a VA 
examination(s) to identify all current 
disability exhibited by liver cysts 
and/or residuals of colon cancer.  The 
examiner(s) should determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability had its onset in service, or 
is the result of disease or injury 
incurred or aggravated during service-to 
specifically include the in-service 
exposure to herbicide or other disease or 
injury suffered by the Veteran.  The 
evidentiary basis for the response should 
include pertinent reference to the 
statements made by the Veteran regarding 
the etiology of current disability, and 
the published conclusions of the National 
Academy of Sciences' Institute of 
Medicine (cited herein). 

The examiner(s) should provide a 
rationale for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


